Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record considered as a whole fails to teach or suggest a synchronization method performed for a first piece of audio equipment connected via a first radio point that is identified by a first BSSID to a wireless network that is identified by an SSID, the first piece of audio equipment forming part of an audio group, the synchronization method comprising the following steps:  detecting a second piece of audio equipment connected to the same wireless network and forming part of the same audio group; acquiring a second BSSID of a second radio point via which the second piece of audio equipment is connected to the wireless network, and then determining whether the first BSSID and the second BSSID are identical; if not, performing a selection stage to select an optimum radio point that is identified by an optimum BSSID; if the optimum BSSID is different from the first BSSID, connecting the first piece of audio equipment to the wireless network via the optimum radio point; using a time synchronization function supplied by the optimum radio point to synchronize playback performed by the first piece of audio equipment of a first sound stream forming part of a global sound stream played back by the audio group.  (bold language emphasized)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. The examiner can normally be reached PHP Mon-Fri 8am-5pm Typical.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
August 18, 2022